DETAILED ACTION
This communication is in responsive to amendment for Application 16/988571 filed on 12/14/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-19 are presented for examination.

TD filed on 12/14/2021 has been considered and approved. 

Response to Arguments
4.	Applicant’s arguments in the amendment filed on 12/14/2021 regarding claim rejection under 35 USC § 102/103 with respect to Claims 1-19 have been considered and found not persuasive. Thus, Examiner maintains his rejection. 
	a.	Applicant argues that Lundsgaard does not teach “extracting audio data frames from the audio packet…” (Remark p. 8-9). Examiner disagrees because the cited paragraphs teaches the claimed limitations. 
	Applicant provides not arguments to distinguish the cited paragraphs instead applicant is stating that the cited art has no mention to specific terms in the limitation. Examiner disagrees because the cited paragraphs teaches the claim. Applicant should provide arguments as to why the cited paragraphs are not teaching the limitation “not word by word comparison,” the standard here is not “word by word search or comparison” but rather PHOSITA. 

Applicant makes no attempt to even distinguish above paragraphs or why the cited paragraphs are not within the meaning of the limitation which applicant merely states an “opinion” at best. Thus, Examiner maintains his interpretation and rejection. 
Moreover, instant specification provides examples as to the “conversation analysis segment” e.g. in ¶0056 “…time during which no conversational participant is speaking” the cited paragraph ¶0027 of Lundsgaard is very similar to PHOSITA “it should be noted that when one party is not talking, the effect of audio delay is reduced. In this case, a (virtual) size of the jitter buffer is temporarily increased to improve the battery savings by raising the maximum fill point of the jitter buffer. The changing of the jitter buffer size could be triggered by the use of a mute button, or by some heuristics related to how often or how long there are no voice transmissions seen on either side. For example, when there are no voice packets being transmitted in the receive stream, the US could set an artificially high jitter buffer delay on that stream, a delay that exceeds the variability of packet arrivals. The US can lower this artificially high jitter buffer delay at the next time there are no voice packets being transmitted in that stream, as would be necessary in the case where both parties are talking Similarly, having no voice packets being transmitted in the receive stream would allow the artificially high jitter buffer delay to be implemented without any noticeable 
	Therefore, Examiner maintains his interpretation and rejection.
	b.	Applicant argues that Lundsgaard does not teach “analyzing the audio frames to determine network jitter…” (Remark p. 9-11). Examiner disagrees because the cited paragraphs teaches the claimed limitations. 
	Again, the above response still applies here because applicant merely states an opinion without any facts to support such. The cited art still teaches “time interval within a conversation analysis segment” as indicated above. 

c.	Applicant argues that Lundsgaard does not teach jitter dynamics data (Remark p. 11). Examiner disagrees because the cited paragraphs teaches the claimed limitations.
See above response.

d.	Applicant argues that network jitter is a measure of network delay variation not a measure of network delay (Remark p. 11). Examiner disagrees because the cited paragraphs teaches the claimed limitations.
See above response. Also Lundsgaard teaches in the cited paragraph ¶0018 “…to minimize delay variations in the delivery of packets from the communication network 104, so that a user of the device 100 experiences voice communications with very little latency. A jitter buffer can include a high water mark and low water mark.” Also variation in packet arrival time, which can occur because of nature of Wi-Fi communication networks, which have inherent intermittent delays. The jitter buffer purposely delays the received packets in order to minimize delay variations so that a user of the device experiences voice communications with very little latency,” see ¶0002.

f.	Applicant argues that Lundsgaard does not teach “…in response to both the network jitter dynamics data and the conversational interactivity data” (Remark p. 11). Examiner disagrees because the cited paragraphs teaches the claimed limitations.
See above response delay variations and adjusting the buffer according to silent or mute buttons as cited in ¶0027 and the office action. 

g.	Applicant argues that Lundsgaard does not teach “…threshold amount of network jitter” (Remark p. 12-13). Examiner disagrees because the cited paragraphs teaches the claimed limitations.
see Fig. 1 & ¶0018-¶0019; a jitter buffer can include a high water mark and low water mark.  A jitter buffer that is full to the high water mark should guarantee continuous voice communication without audio gaps.  The low water mark describes a timing point where audio in the user device will be cutoff, which is to be avoided.  The high water mark is achieved when the network latency is low. The high water mark is achieved when the network latency is low.  The low water mark is achieved when the network latency is high.  If the network latency exceeds the jitter buffer's size, the low water mark will decrease to zero and it is possible that the US will starve for packets.  The present invention introduces a new threshold in the jitter buffer which is generally lower than the low water mark.
Also see related paragraphs in ¶0022-¶0024 & ¶0032-¶0038 that illustrate adjusting buffer based on different modes and threshold comparison.

h.	Applicant argues that Lundsgaard does not teach many other limitations in (Remark p. 12-17). Examiner disagrees because the cited paragraphs teaches the claimed limitations.
Again, applicant merely provides an opinion rather than logically provides a distinction or support. Examiner maintains his rejection and interpretation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 5-19 are rejected under 35 U.S.C. 102 a(1) as being anticipated by Lundsgaard US 2011/0310750 A1. 
Regarding Claim 1, Lundsgaard teaches a method, comprising: 
receiving audio data packets (¶0014 & ¶0017; receiving a packet e.g. VoIP); 
extracting audio data frames from the audio data packets, the audio data frames corresponding to a time interval within a conversation analysis segment (see ¶0027. Also see Fig. 1 & ¶0018; The US processor 112 stores voice packets received by the transceiver 110 from the AP 102 in a jitter buffer 114.  The jitter buffer purposely delays the received packets (for about 180 ms) in order to minimize delay variations in the delivery of packets from the communication network 104, so that a user of the device 100 experiences voice communications with very little latency); 
analyzing the audio data frames to determine network jitter dynamics data and conversational interactivity data (¶0027; when one party is not talking, the effect of audio delay is reduced.  In this case, a (virtual) size of the jitter buffer “network jitter dynamics data” is temporarily increased to improve the battery savings by raising the maximum fill point of the jitter buffer.  The changing of the jitter buffer size could be triggered by the use of a mute button, or by some heuristics related to how often or how long there are no voice transmissions seen on either side “conversational interactivity data.”  For example, when there are no voice packets being transmitted in the receive stream, the US could set an artificially high jitter buffer delay on that stream, a delay that exceeds the variability of packet arrivals.  The US can lower this artificially high jitter buffer delay at the next time there are no voice packets being transmitted in that stream, as would be necessary in the case where both parties are talking Similarly, having no 
Also see Fig. 1 & ¶0018-¶0019; a jitter buffer can include a high water mark and low water mark.  A jitter buffer that is full to the high water mark should guarantee continuous voice communication without audio gaps.  The low water mark describes a timing point where audio in the user device will be cutoff, which is to be avoided.  The high water mark is achieved when the network latency is low. The high water mark is achieved when the network latency is low.  The low water mark is achieved when the network latency is high.  If the network latency exceeds the jitter buffer's size, the low water mark will decrease to zero and it is possible that the US will starve for packets.  The low water mark is a function of the initial setting of the jitter buffer, the variability of the delay in the network and the actual delay of the network when the jitter buffer is first filled.  The present invention introduces a new threshold in the jitter buffer which is generally lower than the low water mark), 
wherein the network jitter dynamics data provides an indication of jitter in a network that relays the audio data packets ((¶0027; when one party is not talking, the effect of audio delay is reduced.  In this case, a (virtual) size of the jitter buffer “network jitter dynamics data” is temporarily increased to improve the battery savings by raising the maximum fill point of the jitter buffer.  The changing of the jitter buffer size could be triggered by the use of a mute button, or by some heuristics related to how 
 and wherein determining the conversational interactivity data comprises analyzing the conversational activity of only a single conversational participant to determine whether the single conversational participant is talking or not talking ((¶0027; when one party is not talking, the effect of audio delay is reduced.  In this case, a (virtual) size of the jitter buffer “network jitter dynamics data” is temporarily increased to improve the battery savings by raising the maximum fill point of the jitter buffer.  The changing of the jitter buffer size could be triggered by the use of a mute button, or by some heuristics related to how often or how long there are no voice transmissions seen on either side “conversational interactivity data.” Also see ¶0018-¶0019 & Fig. 1; both the other party (e.g. AP) and US 100 can have periods where their transceivers 116 and 
and controlling a jitter buffer size by selecting one of a plurality of jitter buffer control modes in response to both the network jitter dynamics data and the conversational interactivity data (¶0027; when one party is not talking, the effect of audio delay is reduced.  In this case, a (virtual) size of the jitter buffer “network jitter dynamics data” is temporarily increased to improve the battery savings by raising the maximum fill point of the jitter buffer.  The changing of the jitter buffer size could be triggered by the use of a mute button, or by some heuristics related to how often or how long there are no voice transmissions seen on either side “conversational interactivity data.”  For example, when there are no voice packets being transmitted in the receive stream, the US could set an artificially high jitter buffer delay on that stream, a delay that exceeds the variability of packet arrivals.  The US can lower this artificially high jitter buffer delay at the next time there are no voice packets being transmitted in that stream, as would be necessary in the case where both parties are talking Similarly, having no voice packets being transmitted in the receive stream would allow the artificially high jitter buffer delay to be implemented without any noticeable audio gap, as an existing silent-voice based audio gap could be increased to the artificial level.  Advantageously, by raising the maximum fill point of the jitter buffer, even fewer polls are needed to get 

Regarding Claim 2, Lundsgaard teaches the method of claim 1, wherein analyzing the audio data frames to determine the network jitter dynamics data involves determining at least one of packet delay variation (PDV) or inter-arrival time (IAT) variation based, at least in part, on actual packet arrival times, wherein determining PDV involves comparing expected packet arrival times with the actual packet arrival times (¶0018 & ¶0027; jitter buffer purposely delays received packets for 180 ms involves comparing expected packet arrival times with actual packet arrival times especially when the low water mark is a function of the initial setting of the jitter buffer, the variability of the delay in the network and the actual delay of the network when the jitter buffer is first filled).

Regarding Claim 5, Lundsgaard teaches the method of claim 1, wherein analyzing the audio data frames to determine the conversational interactivity data involves one or more of determining single-talk times during which only a single conversational participant is speaking, determining double-talk times during which two or more conversational participants are speaking, and determining mutual silent times during which no conversational participant is speaking (¶0027; no voice transmissions or silent voice).



Regarding Claim 7, Lundsgaard teaches the method of claim 1, wherein controlling the jitter buffer size involves setting a jitter buffer to a relatively larger size when the network jitter dynamics data indicates more than a threshold amount of network jitter (¶0027-¶0038; illustrate adjusting buffer size when compared to voice transmission and threshold which inherently perform the step).

Regarding Claim 8, Lundsgaard teaches the method of claim 1, wherein controlling the jitter buffer size involves setting a jitter buffer for the single conversational participant to a relatively larger size when the network jitter dynamics data indicates more than a threshold amount of network jitter or when the conversational interactivity data indicates less than a threshold amount of conversational participation by the single conversational participant (¶0027-¶0038; illustrate adjusting buffer size when compared to voice transmission and threshold which inherently perform the step).

Regarding Claim 9, Lundsgaard teaches the method of claim 1, wherein controlling the jitter buffer size involves setting a jitter buffer to a relatively smaller size 

Regarding Claim 10, Lundsgaard teaches the method of claim 1, wherein controlling the jitter buffer size involves setting a jitter buffer for the single conversational participant to a relatively smaller size when the network jitter dynamics data indicates less than a threshold amount of network jitter or when the conversational interactivity data indicates at least a threshold amount of conversational participation by the single conversational participant (¶0027-¶0038; illustrate adjusting buffer size when compared to voice transmission and threshold which inherently perform the step).

Regarding Claim 11, Lundsgaard teaches the method of claim 1, wherein controlling the jitter buffer size involves setting a jitter buffer size according to one of at least three jitter buffer control modes (¶0023-¶0025 & ¶0032-¶0038; size of jitter buffer is adjusted according to different modes e.g. U-APSD or power saving).

Regarding Claim 12, Lundsgaard teaches the method of claim 11, wherein the jitter buffer control modes include a peak mode, a low-loss mode and a normal mode and each jitter buffer control mode corresponds to a jitter buffer size and a range of jitter buffer sizes (¶0023-¶0025; U-APSD mode or saving mode. Also see ¶0029; jitter buffer 

Regarding Claim 13, Lundsgaard teaches the method of claim 11, wherein one of the jitter buffer control modes corresponds to network jitter dynamics data indicating at least a threshold amount of network jitter and conversational interactivity data indicating at least a threshold amount of conversational interactivity (Fig. 2 & ¶0032-¶0038 illustrate different modes that the UE uses when compared with threshold for the communication device).

Regarding Claim 14, Lundsgaard teaches the method of claim 11, wherein one of the jitter buffer control modes corresponds to network jitter dynamics data indicating at least a threshold amount of network jitter and conversational interactivity data indicating less than a threshold amount of conversational interactivity (Fig. 2 & ¶0032-¶0038 illustrate different modes that the UE uses when compared with threshold for the communication device).

Regarding Claim 15, Lundsgaard teaches the method of claim 11, wherein one of the jitter buffer control modes corresponds to network jitter dynamics data indicating less than a threshold amount of network jitter and conversational interactivity data indicating at least a threshold amount of conversational interactivity (Fig. 2 & ¶0032-¶0038 illustrate different modes that the UE uses when compared with threshold for the communication device).

Regarding Claim 16, Lundsgaard teaches the method of claim 11, wherein one of the jitter buffer control modes corresponds to network jitter dynamics data indicating less than a threshold amount of network jitter and conversational interactivity data indicating less than a threshold amount of conversational interactivity (Fig. 2 & ¶0032-¶0038 illustrate different modes that the UE uses when compared with threshold for the communication device).

	Claims 17-18 are substantially similar to claim 1, thus the same rationale applies. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over 
Lundsgaard in view of Shiva et al. (hereinafter Shiva) US 2014/0072000 A1.

Regarding Claim 3, Lundsgaard teaches the method of claim 1, but does not expressly teach wherein analyzing the audio data frames involves determining percentile ranges of packet delay times and wherein determining the network jitter dynamics data involves determining an inter-percentile range of packet delay corresponding to a difference between a first packet delay time of a first percentile range and a second packet delay time of a second percentile range.

Shiva teaches wherein analyzing the audio data frames involves determining percentile ranges of packet delay times and wherein determining the network jitter dynamics data involves determining an inter-percentile range of packet delay corresponding to a difference between a first packet delay time of a first percentile range and a second packet delay time of a second percentile range (Fig. 3, Fig. 9 & ¶0012, ¶0080 & ¶0083).
	It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to incorporate the teachings of Shiva into the system of Lundsgaard in order to modify buffer size during playback adaption to improve audio quality and maintain low delay of a receive chain based on the estimation of jitter bugger target (abstract).


Regarding Claim 4, Lundsgaard teaches the method of claim 1, but does not expressly teach wherein analyzing the audio data frames involves determining a range of packet delay times according to order statistics of packet delay variation, the range of packet delay times including shortest packet delay times, median packet delay times and longest packet delay times, and wherein determining the network jitter dynamics data involves determining a difference between one of the largest packet delay times and one of the median packet delay times. Despite that this limitation is suggested by ¶0018 and ¶0032-¶0038. However, Examiner still cites to a secondary art. 
Shiva teaches wherein analyzing the audio data frames involves determining a range of packet delay times according to order statistics of packet delay variation, the range of packet delay times including shortest packet delay times, median packet delay times and longest packet delay times, and wherein determining the network jitter dynamics data involves determining a difference between one of the largest packet delay times and one of the median packet delay times (¶0050 & ¶0083. Also see Fig. 6 & ¶0010-¶0012).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455